Citation Nr: 1716073	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  09-14 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Atuyotan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2011, the Veteran and his spouse testified at a hearing held at the RO before a Veterans Law Judge that has since retired.  A transcript of this proceeding has been associated with the Veteran's claims file.  The Veteran was afforded another hearing in December 2016, before the undersigned.  A transcript of the proceeding is of record.  

In September 2011 and October 2014, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence is in relative equipoise regarding whether the Veteran's current bilateral hearing loss disability is the result of noise exposure during active service from February 1967 to November 1970.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014);  38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the claim of service connection is resolved in the Veteran's favor, VCAA compliance need not be addressed further.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 
38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d). 

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

It is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the Veteran's claim against the evidence unfavorable to the Veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran prevails and the claim must be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990);  38 C.F.R. § 3.102 (2016). 

Facts

The Veteran asserts that he has bilateral hearing loss as a result of in-service noise exposure from his work as an aviation electronic technician, removing and installing equipment for Navy aircrafts.  At the May 2011 and December 2016 Board hearings, the Veteran testified that he noticed hearing loss while he was on active duty.  The Veteran stated that after service he worked as a salesperson, in which his loss of hearing affected his work performance in that he was unable to effectively communicate with customers.  He stated that before service his hearing was normal and void of any hearing difficulties.  His spouse also testified stating that the Veteran has had a loss of hearing since being in the service, and that she must repeat statements "pretty much all the time" to the Veteran.

The Veteran served on active duty from February 1967 to November 1970 during the Vietnam Era.  His military occupational specialty was an aviation electronic technician.  The Veteran had an in-service audiological evaluation during service in February 1967, July 1968 and October 1970, at which time auditory thresholds were recorded.  However, because it is unclear with respect to the February 1967 records whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider those recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  The service treatment records (STRs) in February 1967 indicated puretone thresholds in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz which were:  15, 0, -5, 5, 0, and 15 respectively, for the left ear; and 5, 0, -5, -5, 15, and -5 respectively, for the right ear.  After conversion from ASA to ISO-ANSI standards the results were: 30, 10, 5, 15, 5, and 25 respectively, for the left ear; and 20, 10, 5, 5, 20, and 5 respectively, for the right ear.  The ISO standards are more favorable and will be those considered by the Board.

On July 1968 STRs, puretone thresholds in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz (after conversion from ASA to ISO-ANSI standards) were: 10, 0, 0, 0, -5, and 15 respectively, for the left ear; and 5, 0, 5, 5, -5, and 0 respectively, for the right ear.  In his October 1970 STRs, the puretone thresholds in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz (reflecting the ISO-ANSI standards) were: 0, 0, 0, 5, 5, and 30 respectively, for the left ear; and 5, 5, 5, 10, 20, and 10 respectively, for the right ear.  

After service, the first objective evidence of hearing loss appears in September 1991 and October 2007 at Montgomery ENT Center, where the Veteran underwent audiological evaluations.  The first audiology results indicated hearing within normal limits up to 1000 Hertz (Hz) sloping into severe sensorineural hearing loss from 1500 to 8000 Hz in the left ear; and sloping from 2000 to 4000 Hz in the right ear.  The second audiology results indicated hearing within normal limits up to 1000 Hz sloping to severe sensorineural hearing loss from 1500 to 8000 Hz in the left ear, and sloping from 1500 to 8000 Hz in the right ear.  

On VA examination in May 2008, the Veteran's history included noise exposure in service while he worked in the Navy as an aviation electronic technician: after service, the Veteran denied any occupational noise exposure and indicated that he wore a helmet when he rode his motorcycle recreationally.  During the examination, audiogram findings indicated the following puretone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz: 5, 10, 65, 70, and 60 in the left ear; and 15, 5, 25, 60, and 60 in the right ear.  Speech recognition scores per the Maryland CNC word list were 88 percent in the left ear and 92 percent in the right ear.  The diagnosis was bilateral sensorineural hearing loss, normal to moderately severe.  The examiner stated that the mild hearing loss at 6000 Hz in the Veteran's left ear is most likely due to military noise exposure, but that the Veteran's decrease in hearing since service cannot be attributed to military exposure because "once away from loud noises, hearing does not continue to get worse."

In October 2011, the Veteran underwent another VA examination by the same VA audiologist, which indicated sensorineural hearing loss, in both ears.  The examiner opined that it was not as likely as not that the Veteran's hearing loss was caused by or the result of service.  She said that his hearing was normal at entrance and at discharge except for slight high frequency hearing loss at one frequency in the left ear likely due to noise exposure to jet engines.  She found the decrease in hearing since service is not attributable to military noise exposure because it would not further progress after he was away from such noise.  In January 2012, the same VA examiner provided an addendum opinion, reporting the Veteran's hearing loss was less likely than not (less than a 50 percent probability) incurred in or caused by an in-service injury, illness, or event.  She noted hearing was normal at discharge except for mild hearing loss at 4000 Hz in the right ear.  Again, the examiner opined the hearing loss, in both ears, did not continue to progress after service as the Veteran was away from military noise exposure.  She felt that delayed onset hearing loss had not been proven.    

In December 2014, the Veteran underwent an examination by a different examiner who stated that the Veteran had mild hearing loss in both ears at 6000 Hz at separation from service due to military noise exposure, but that his current degree of hearing loss is due to other causes, which she did not specify.  She also concluded that delayed onset hearing loss had not been proven.  

On a private audiological evaluation in October 2016, at Montgomery ENT Center, the Veteran's hearing was within normal limits up to 1000 Hz sloping into mild to moderately severe sensorineural hearing loss from 1500 to 8000 Hz in the left ear; and within normal limits up to 1500 Hz sloping into mild to moderately severe sensorineural hearing loss from 2000 to 8000 Hz in the right ear.  

In January 2017 a private medical opinion was received from C. Hetrick, D.O., of Knox Community Hospital.   This otolaryngologist reported, after a complete review of the Veteran's records and an audiogram conducted in his office, that the Veteran has bilateral down sloping (moderate to severe) hearing loss.  He noted that service connection was established for tinnitus due to in-service acoustic trauma, and asserted that "sensory hearing loss is a factor in tinnitus."  He ultimately  opined that the Veteran's hearing loss is likely a direct result of his exposure to acoustic trauma during service, as was previously found for tinnitus.  His conclusion was also based on consideration of progression of hearing loss at 4000 Hz and 6000 Hz during service, and the Veteran's assertions of progressive worsening of hearing acuity ever since service.  He felt that the initial insult of loud prolonged noises during service can progress over the years.    


Analysis

After carefully reviewing the evidence of record and the assertions of the Veteran, the Board finds that the Veteran's current bilateral hearing loss disability is related to noise exposure during active service.

Initially, it is noted that the Veteran currently has a bilateral hearing loss disability for the purpose of VA compensation under the standards of 38 C.F.R. § 3.385.  This is shown by both private audiograms.

Further, the Board finds the favorable January 2017 examination and opinion relating the current bilateral hearing loss to military noise exposure to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008);  see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the January 2017 examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records and VA treatment records; a physical examination and audiogram; and acknowledgement of the Veteran's lay statements of progressive worsening of hearing acuity beginning in service.  Moreover, the private opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  The conclusions are consistent with the evidence of record, including service treatment records indicating a permanent threshold shift in the higher frequencies denoting some hearing loss in service.  

In Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinion provided by the private doctor in January 2017, provides a solid discussion of the Veteran's contentions, the objective medical history of the bilateral hearing loss disability, and a thorough rationale that has sound reasoning and conclusions.  Given this, it is afforded substantial probative weight.

The Board also finds the opinions of the two VA audiologists to be probative of whether the Veteran's current bilateral hearing loss is attributable to military noise exposure.  Similar to the private doctor, they acknowledge that the Veteran incurred hearing loss in the higher frequencies, albeit mild, during service.  However, their opinions depart from the doctor's opinion in concluding that the further progression of hearing loss after service was not attributable to military noise exposure because delayed onset hearing loss had not been proven.  One VA audiologist stated that the additional hearing loss was due to "other causes" but gave no further explanation, thus diminishing the probative value of such opinion.  

Additionally, the Board acknowledges the Veteran's assertions that he had hearing loss in service which progressively worsened ever since then.  The Veteran is competent to report such symptoms. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005);  see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran can competently report his symptoms of decreased hearing since service, any opinion regarding whether his hearing loss is related to his military service requires medical expertise that the Veteran has not demonstrated because bilateral hearing loss can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007);  see also  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Thus, the Board finds that the question of whether the Veteran's bilateral hearing loss disability was related to his active military service is too complex to be addressed by a layperson.  As earlier noted, the January 2017 private opinion based in part on the Veteran's reported history of symptoms, is accorded significant probative weight.    

In summation, after a review of all the evidence of record, lay and medical, the Board finds that the evidence, to include the medical examinations and opinions discussed above, are in relative equipoise as to whether the Veteran's diagnosed hearing loss is related to noise exposure in service.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted. 





____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


